290 S.W.3d 183 (2009)
DeLana SATTARIN, Appellant,
v.
Dr. Peter SINGELMANN, et al., Respondent.
No. WD 70179.
Missouri Court of Appeals, Western District.
August 14, 2009.
Larry D. Coleman, for Appellant.
Paul Maguffee, for Respondent.
Before Division Three: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge and LISA WHITE HARDWICK, Judge.

ORDER
PER CURIAM:
DeLana Sattarin appeals the dismissal of her lawsuit against Peter Singlemann, a sociology professor at the University of Missouri-Kansas City, and the Curators of the University of Missouri. Sattarin alleges she was subjected to racial discrimination in public accommodation by Singlemann and the Curators in violation of the Missouri Human Rights Act (MHRA). § 213.010 et. seq. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. A formal written opinion would have no precedential value; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).